SPARKS, Circuit Judge.
Appellants appeal from a judgment dismissing their action to recover an alleged overpayment of income taxes for the year 1935. They challenge the ruling of the District Court that the loss claimed by them to have been sustained in the year 1935 on preferred stock which they assert became worthless in that year, was in fact sustained prior to that year.
The court prepared and published a very able opinion, fully setting forth the various facts and issues presented by the action. Munkwitz v. United States, D.C., 45 F.Supp. 658. It is clear from that opinion that no identifiable event occurred in the year 1935 rendering the stock worthless, and that appellants did not show that the stock which they assert became worthless in that tax year had any value at the close of the year 1934. We are in complete accord with the reasoning in support of the conclusion reached by the District Court, and we deem it unnecessary to repeat what was so well said there.
Judgment affirmed, for reasons stated in Munkwitz v. United States, supra.